



Exhibit 10.16


THE E. W. SCRIPPS COMPANY
RESTRICTED SHARE UNIT AGREEMENT
(Time-Based Vesting)


Summary of Restricted Share Unit Award


The E. W. Scripps Company, an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of The E. W. Scripps Company
2010 Long-Term Incentive Plan, as amended and restated as of February 24, 2015
(the “Plan”) and this Restricted Share Unit Agreement (the “Agreement”), the
following number of Restricted Share Units, on the Date of Grant set forth
below:


Name of Grantee:            ___________________________________


Number of Restricted Share Units:     ___________________________________


Date of Grant:                ___________________________________


Vesting Dates:        
        
Vesting Date
Percentage of Restricted Share Units
Vesting on such Vesting Date
 
25%
 
25%
 
25%
 
25%



Terms of Agreement


1.Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of share units
(the “Restricted Share Units”) set forth above. Each Restricted Share Unit shall
represent the contingent right to receive one Class A Common Share of the
Company (“Share”) and shall at all times be equal in value to one Share. The
Restricted Share Units shall be credited in a book entry account established for
the Grantee until payment in accordance with Section 4 hereof.


2.Vesting of Restricted Share Units.


(a)The Restricted Share Units shall vest to the extent of one-fourth of the
Restricted Share Units on each of the Vesting Dates set forth above (each a
“Vesting Date”) (rounded down to the next whole number), provided that the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the applicable Vesting Date.


(b)Notwithstanding Section 2(a), the Restricted Share Units that have not yet
vested under this Section 2(a) shall immediately vest if, prior to the
applicable Vesting Date: (i) the Grantee ceases to be employed with the Company
and its Subsidiaries by reason of death or Disability (defined by reference to
the long-term disability plan covering the Grantee that is maintained by the
Company or a Subsidiary); (ii) the Grantee terminates employment with the
Company and its Subsidiaries as a result of his Retirement (defined as “early
retirement” or “normal retirement” under





--------------------------------------------------------------------------------





the Scripps Pension Plan); or (iii) a Change in Control occurs while the Grantee
is employed by the Company or any Subsidiary.


(c)For purposes of this Section 2, the continuous employment of the Grantee with
the Company and its Subsidiaries shall not be deemed to have been interrupted,
and the Grantee shall not be deemed to have ceased to be an employee of the
Company and its Subsidiaries, by reason of the transfer of his employment among
the Company and its Subsidiaries.


3.Forfeiture of Restricted Share Units.


(a)    The Restricted Share Units that have not yet vested pursuant to Section 2
(including without limitation any right to dividend equivalents described in
Section 7 hereof relating to dividends payable on or after the date of
forfeiture) shall be forfeited automatically without further action or notice if
the Grantee ceases to be employed by the Company or a Subsidiary other than as
provided in Section 2(b).


(b)    The forfeiture provisions of Section 21 of the Plan relating to
Detrimental Activity shall apply to the Restricted Share Units and any amount
paid hereunder. This Section 3(b) shall survive and continue in full force in
accordance with its terms notwithstanding any termination of the Grantee’s
employment or the payment of the Restricted Share Units as provided herein.


4.Payment.


(a)Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within thirty (30) days
following the date that the Restricted Share Units become vested in accordance
with Section 2.


(b)To the extent that the Grantee would satisfy the definition of Retirement
upon termination of employment (i.e., the Grantee is “Retirement-eligible”) on
the Date of Grant or becomes Retirement-eligible during the vesting period, or
the Grantee’s right to receive payment of the Restricted Share Units otherwise
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, then notwithstanding Section 4(a), the Shares underlying the
Restricted Share Units that become vested pursuant to Section 2(b) hereof shall
be subject to the following rules:


(i)    Except as provided in Section 4(b)(ii), the Shares underlying the vested
Restricted Share Units shall be delivered to the Grantee (or the Grantee’s
estate in the event of death) within thirty (30) days after the earlier of: (A)
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code; (B) the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code; or (C)
the applicable Vesting Date for the Restricted Share Units set forth in Section
2(a).


(ii)    If the Restricted Share Units become payable as a result of Section
4(b)(i)(A), and the Grantee is a “specified employee” at that time within the
meaning of Section 409A of the Code (as determined pursuant to the Company’s
policy for identifying specified employees), then to the extent required to
comply with Section 409A of the Code, the Shares shall instead be delivered to
the Grantee within thirty (30) days after the first business day that is more
than six months after the date of his or her separation from service (or, if the
Grantee dies during such six-month period, within ninety (90) days after the
Grantee’s death).







--------------------------------------------------------------------------------





(c)The Company’s obligations with respect to the Restricted Share Units shall be
satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units.


5.Transferability. The Restricted Share Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.


6.Dividend, Voting and Other Rights. The Grantee shall not possess any incidents
of ownership (including, without limitation, dividend and voting rights) in the
Shares underlying the Restricted Share Units until such Shares have been
delivered to the Grantee in accordance with Section 4 hereof. The obligations of
the Company under this Agreement will be merely that of an unfunded and
unsecured promise of the Company to deliver Shares in the future, and the rights
of the Grantee will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company under this Agreement.


7.Payment of Dividend Equivalents. From and after the Date of Grant and until
the earlier of (a) the time when the Restricted Share Units are paid in
accordance with Section 4 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Share Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.


8.No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.


9.Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.


10.Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the applicable tax withholding (based on the
Fair Market Value of the Shares on the date of delivery); provided that in no
event shall the value of the Shares retained exceed the amount of taxes required
to be withheld based on the maximum statutory tax rates in the Grantee’s
applicable taxing jurisdictions. If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes at any time other than upon
delivery of the Shares under this Agreement (for example, if Grantee is
Retirement-eligible on the Date of Grant or becomes Retirement-eligible during
the vesting period), then the Company or Subsidiary (as applicable) shall





--------------------------------------------------------------------------------





have the right in its sole discretion to (a) require the Grantee to pay or
provide for payment of the required tax withholding, or (b) deduct the required
tax withholding from any amount of salary, bonus, incentive compensation or
other amounts otherwise payable in cash to the Grantee (other than deferred
compensation subject to Section 409A of the Code).


11.Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 16 of
the Plan.


12.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws and listing requirements with
respect to the Restricted Share Units; provided, however, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.


13.Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may be provided in the Plan.


14.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


15.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 21 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Share Units.


16.Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the permitted
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


17.Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.


18.Use of Grantee’s Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this





--------------------------------------------------------------------------------





information may need to be carried out by the Company and its Subsidiaries and
by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.


19.Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.


THE E. W. SCRIPPS COMPANY


                            


By:    ______________________________________
Adam P. Symson
President and Chief Executive Officer






    
Please note that you must accept the award set forth in this Agreement online in
accordance with the procedures established by the Company and the Plan
administrator no later than June 1, 20XX or this Agreement may be cancelled by
the Company, in its sole discretion. By accepting your award in accordance with
these procedures, you acknowledge that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) either have been received by you or are available for
viewing at the Corporate Office, and consent to receiving this Prospectus
Information electronically, or, in the alternative, agree to contact Julie L.
McGehee, Vice President, Benefits and Compensation and Corporate Secretary, The
E. W. Scripps Company, 312 Walnut Street, Suite 2800, Cincinnati, OH 45202;
513-898-4075 (telephone); 513-977-3720 (facsimile), to request a paper copy of
the Prospectus Information at no charge. You also represent that you are
familiar with the terms and provisions of the Prospectus Information and hereby
accept the award on the terms, and subject to the conditions, set forth herein
and in the Plan. Specifically:


•
You acknowledge that you have read the forfeiture provisions of Section 21 of
the Plan (the “Restrictive Covenants”).








--------------------------------------------------------------------------------





•
You understand that as a condition to receiving the award set forth in this
Agreement that you must agree to be bound by and comply with the terms and
conditions of the Restrictive Covenants.



•
You agree to notify the Company in writing if you have, or reasonably should
have, any questions regarding the applicability of the Restrictive Covenants.



The terms and conditions of the Plan and this Agreement constitute a legal
contract that will bind both you and the Company as soon as you accept the
award.











